Title: To James Madison from Fulwar Skipwith, 24 November 1806
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris. 24th. Novr. 1806

It is my duty to inform you that among the papers, lately inventoried & deposited with a French Notary public, found belonging to the deceased Joseph Miller of Philadelphia, is an original letter from Albert Gallatin, addressed to R. R. Livingston, Minister of the U. S. at Paris, instructing him to secure the payment of a claim of the American Government against said Miller, according to the statement annexed, of
Principal$21585.60Interest11656.23$33,241.83.  How this letter with the document annex’d establishing the claim of the U. S. against the deceased came to be delivered into his hands, without the demand being settled, the present Minister of the U. S., or his Predecessor, can best explain.  Why the amount of said demand was not witheld by Genl. Armstrong from the great sum paid by him Under the fraudulent transfer made by Miller to Torriss (noticed in my letter to you of the 1st. of Augt.) will never, I apprehend, be explained to the satisfaction of an impartial eye, acquainted with the circumstances at the time the payment to Torriss took place.  An acct. Currt. signed by Torriss with Miller, found also among the papers of the deceased, proves, what was not doubted by any one here, that he, Torriss, recd. a compensation of 50,000 Francs for receiving the Transfer.
I wish, Sir, that the particular incident, of the claim of the Government having been delivered over to the deceased, was the only one which appears to me to merit an explanation.  By an authentic Copy Inclosed of the Inventory & declaration made before me by the Secretary of Genl. Armstrong, you will see that the seal of the Legation of the U. S. was, immediately after Millers death, put on his papers, & that, in the Inventory, no notice is taken of the papers exhibiting the Claim of the U. S.  In no instance, perhaps, where a Consular establishment exists, is to be found an example of a Minister interfering with the concerns of the dead.  To Consuls universally does this right appertain; On American Consuls in particular was that duty imposed by the Consular Convention of 1788, & is still expressly enjoined by law.  Under all those circumstances combined, & in an affair in which Genl. Armstrong had from the beginning, in my opinion, acted a blameable part, it is extraordinary indeed, that he should have attempted by the inviolability of his seal of Legation to prevent me from doing my duty.
On complaint, however, from one of the Representatives of Mr. Millers Claimants, to the Magistrate of the Section in which he died, the seals of the American Legation have been raised, & as I have before stated, the papers & effects of the deceased deposited untill the Civil Tribunal shall appoint a Curator to take charge of them.  Mr. Miller had by a will, made a little previous to his death, settled about 24,000 Livres per Annum of the French Funds on his Wife & Daughters.  This will, probably, will be set aside by the Tribunals here, & would not, I presume, be considered a legal Will in the U. S., on account of the Bankruptcy of the deceased.  The best legal advice, which I have taken, is in favor of my opinion, that Mr. Torriss may be compelled to restore the sums applied to his own benefit by virtue of his transfer. I expect, therefore, that, were I duly authorized by the Department of Treasury to enter a claim in behalf of the U. S. for the sum due them, I should be able to bring it to a successful issue.  It is that motive, & that desire, alone, that has induced me thus far to bring the matter to your view.  I am promised an authentic Copy of the Inventory of the effects & papers belonging to the deceased, Mr. Miller, which I shall forward to you.  Genl. Armstrong, soon after the delivery to him, by his Predecessor of the papers generally concerning Claims, informed me of  being charged with the Claim of the U. S. against Miller, but untill the light lately thrown upon the subject by the disclosure of the papers Communicating Mr. Gallatin’s instructions, I had no precise knowledge of the nature & amount of the demand.  I have the honor to be with high respect Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

